UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2013(Unaudited) DWS Core Equity Fund Shares Value ($) Common Stocks 99.3% Consumer Discretionary 13.0% Auto Components 1.0% BorgWarner, Inc.* (a) Hotels, Restaurants & Leisure 1.5% Starwood Hotels & Resorts Worldwide, Inc. (a) Wynn Resorts Ltd. Internet & Catalog Retail 0.7% Amazon.com, Inc.* Media 1.8% Comcast Corp. "A" News Corp. "A"* Multiline Retail 0.8% Macy's, Inc. Specialty Retail 3.9% Dick's Sporting Goods, Inc. Home Depot, Inc. L Brands, Inc. Textiles, Apparel & Luxury Goods 3.3% NIKE, Inc. "B" VF Corp. Consumer Staples 9.9% Beverages 2.7% Beam, Inc. PepsiCo, Inc. Food & Staples Retailing 2.8% Costco Wholesale Corp. Whole Foods Market, Inc. Food Products 2.7% Hillshire Brands Co. Kraft Foods Group, Inc. Household Products 1.7% Procter & Gamble Co. Energy 10.6% Energy Equipment & Services 2.6% Cameron International Corp.* Schlumberger Ltd. Oil, Gas & Consumable Fuels 8.0% Anadarko Petroleum Corp. Chevron Corp. Concho Resources, Inc.* EOG Resources, Inc. Pioneer Natural Resources Co. Valero Energy Corp. Financials 17.7% Capital Markets 4.8% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Charles Schwab Corp. Consumer Finance 1.8% Discover Financial Services Diversified Financial Services 5.6% Citigroup, Inc. JPMorgan Chase & Co. Insurance 3.1% Prudential Financial, Inc. The Travelers Companies, Inc. Real Estate Investment Trusts 2.4% American Tower Corp. (REIT) Apartment Investment & Management Co. "A" (REIT) Health Care 15.2% Biotechnology 5.7% Celgene Corp.* Gilead Sciences, Inc.* Medivation, Inc.* Health Care Equipment & Supplies 2.7% CareFusion Corp.* The Cooper Companies, Inc. Health Care Providers & Services 3.7% Express Scripts Holding Co.* McKesson Corp. Life Sciences Tools & Services 1.6% Thermo Fisher Scientific, Inc. (a) Pharmaceuticals 1.5% Merck & Co., Inc. (a) Industrials 11.6% Aerospace & Defense 2.0% Boeing Co. TransDigm Group, Inc. Electrical Equipment 3.7% AMETEK, Inc. Regal-Beloit Corp. Roper Industries, Inc. Industrial Conglomerates 2.5% General Electric Co. Machinery 2.1% Parker Hannifin Corp. (a) SPX Corp. Road & Rail 1.3% Norfolk Southern Corp. (a) Information Technology 15.9% Communications Equipment 1.7% QUALCOMM, Inc. Computers & Peripherals 4.8% Apple, Inc. EMC Corp. Stratasys Ltd.* Internet Software & Services 3.4% eBay, Inc.* Google, Inc. "A"* IT Services 1.6% Accenture PLC "A" Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 0.5% Broadcom Corp. "A" Software 3.9% Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* Oracle Corp. Solera Holdings, Inc. Materials 3.4% Chemicals 3.0% Ecolab, Inc. LyondellBasell Industries NV "A" Monsanto Co. Metals & Mining 0.4% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 0.5% Wireless Telecommunication Services Crown Castle International Corp.* Utilities 1.5% Electric Utilities 1.0% NextEra Energy, Inc. Water Utilities 0.5% American Water Works Co., Inc. Total Common Stocks (Cost $2,761,743,434) Preferred Stock 0.1% Financials Real Estate Investment Trusts Weyerhaeuser Co. Series A(Cost $2,500,000) Securities Lending Collateral 7.8% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $217,220,080) Cash Equivalents 1.8% Central Cash Management Fund, 0.07% (b) (Cost $50,674,204) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,032,137,718) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $3,050,448,452.At June 30, 2013, net unrealized appreciation for all securities based on tax cost was $3,471,863.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $79,694,246 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $76,222,383. (a) All or a portion of these securities were on loan.The value of securities loaned at June 30, 2013 amounted to $210,337,625 which is 7.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
